The Surrogate. — The testatrix, Mrs. Lucretia Van Pelt, by her will makes fifteen bequests, the largest number to religious societies, and bequeaths the residue of her estate, real and personal, to “The Wesleyan University of Middletown, Connecticut,” and to “The Hew York Annual Conference of the Methodist Episcopal Church.” These societies are of the number taking general legacies; the testatrix directing one thousand dollars to be paid to the former, and fourteen hundred dollars to the latter. All the legacies have *291been promptly paid by the executors, except the one under consideration.
The legacy in dispute is to “ The Troy 'Conference Academy,” located at West Poultney, in the State of Vermont. The ground taken by the residuary legatees, the two religious societies above mentioned, is, that the charter of the Vermont academy has been surrendered in consequence of non-user. This academy became embarrassed, and the trustees, in order to free the same of debt, for a certain consideration, executed a lease to a private individual for nine hundred and ninety-nine years, at a nominal rent, it being fully provided that during the term this individual should “ carry on the school contemplated by, and in the charter or acts incorporating the same, according to all the conditions of said act of incorporation.” The lease appears to have been drawn with great care; and after a number of recitals and covenants, provides that if the lessee shall fail to perform any of the conditions or covenants, the corporation shall're-enter: it is also provided that the lease shall not become valid until it receives “ the approval and sanction of the Troy Annual Conference of the Methodist Episcopal Church.” It is not in evidence that this approval and sanction have ever been obtained. The execution of this lease is the sole ground urged of surrender by reason of non-user.
Two or three dates, however, will dispose of the case. The charter of the academy was granted by the Legislature of Vermont, on the 26th day of October, 1834. The testatrix died February 6th, 1856.
Letters testamentary were granted on the 7th day of April, 1856. After a long negotiation, the lease above referred to was executed. It bears date 12th of January, 1857, and was recorded on the thirteenth of that month.
These dates show that the legacy became actually vested, beyond all possible dispute, in this academy, nine months before the alleged surrender of their charter. If this legacy had been to an individual, it would have gone, in the event of death, after vesting, to his executors and administrators* *292The charter of the academy allowing it, as it does, to receive legacies, &c., in what respect can the case be made to differ from that of an individual ? What has the surrender of its charter, by reason of non-user, to do with the matter, when that surrender, if it ever occurred, occurred nine months after the legacy had been vested ?
The case is therefore disposed of upon the above grounds; but if it appeared necessary to consider the question of surrender, I should decide, without a moment’s hesitation, that no body of men could have taken more precautions than the trustees of the Troy Conference Academy to shut out the possibility of an inference that they intended to surrender the charter of this institution by the execution of the lease. In fact, the lease is nothing more nor less than a contract to carry out the charter. How can that be said to be a surrender?
The legacy must be paid, with interest from the 6th day of February, 1857. The costs to be paid by the estate, with a counsel-fee, to be settled by the surrogate, to the counsel for the academy.